Citation Nr: 1235225	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  12-03 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to May 1946, from April 1950 to April 1953, and from July 1958 to July 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In September 2012, the Veteran testified at a hearing via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

During that hearing, the Veteran raised a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  That claim has not been adjudicated by the RO and therefore the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Board denied an appeal as to entitlement to service connection for hearing loss in a decision date stamped in July 2003.  

2.  Evidence added to the record since the July 2003 Board decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a bilateral hearing loss disability and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2003 decision, in which the Board denied an appeal as to entitlement to service connection for hearing loss, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  The criteria for reopening the July 2003 Board decision have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran first filed a claim of entitlement to service connection for a hearing loss disability in July 1998.  In February 1999 an RO denied that claim and the Veteran appealed the denial to the Board.  In a decision date stamped on its face in July 2003, the Board denied his appeal.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is disallowed by the Board, the claim many not thereafter be reopened and allowed and a claim based upon the same factual basis may not be reconsidered.  38 U.S.C.A. § 7104(b).  Other than exceptions not present in the instant case, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  Here, the July 2003 decision was final in July 2003.  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is " new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the instant case, the RO reopened and denied the claim in the September 2011 rating decision on appeal.  Irrespective of the RO's determination, the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented and the Board must independently determine if the claim may be reopened.  Barnett, v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The basis for the Board's July 2003 denial was that the nexus element necessary for service connection for hearing loss had not been met.  In its decision, the Board stated that there were no postservice medical records suggesting hearing loss until over 30 years after the Veteran's separation from active service.  The Board also based its decision on a determination that there was no complaint of hearing loss during the Veterans active service.  What was established at the time of that decision was that the Veteran had a hearing loss disability for VA purposes.  Therefore, new evidence is material evidence if it relates to a relationship between an in-service event, injury, or disease and the Veteran's hearing loss disability.  

In a March 2010 VA Form 21-4138, the Veteran reported that he started losing his hearing in 1975 but did nothing to address it at that time.  In a June 2010 letter, the Veteran stated as follows:  "In 1993 I found that I had trouble in hearing.  After going to many civil and VA audiologists, I was told that I had nerve damage to both ears due to the WW-II major guns being fired."  

The Veteran's Notice of Separation from U.S. Naval Service documents that he enlisted in June 1942 and was separated from active service in May 1946.  This also documents that he served aboard the U.S.S. Frazier (DD 607) and the U.S.S. Bailey (U.S.S. 492).  This Notice documents that the Veteran was awarded the Asiatic Pacific Medal with 17 Stars, and the Philippine Liberation Medal with 1 Star.  

At the hearing before the undersigned, the Veteran testified that he was exposed to loud noise from firing of the ship's guns during combat with the enemy while serving aboard the U.S.S. Frazier during World War II.  In response to a question as to whether he experienced ringing in his ears during those events, the Veteran testified as follows:  "Not ringing exactly but it was hard hearing it was like a - it's almost like somebody putting their hand over your ears.  You could hear but not clear and the it would go away."  After describing these symptoms as common to others during those events, the Veteran acknowledged that he and his fellow sailors would talk to each other about not being able to hear for a while.  

The Veteran's testimony relates to onset of symptoms during service, and given the findings in the July 2003 decision, to a nexus between his service and his current hearing loss.  The Board has considered a March 1999 letter from Audiovox Hearing Aid Center in which a "L.K.," stated that the Veteran reported ringing in the ears to medical staff but was told that it would go away in time.  In an August 1999 letter, the Veteran stated that "after WWII I complained to the VA doctors that I had a ringing in my ears and could not hear too well.  All I was told was that it would go away in time."  His September 2012 testimony is sufficiently different that those statements because it is evidence that he had symptoms during service rather than after service.  The Board thus finds that his September 2012 testimony is new evidence.  Because new and material evidence has been submitted, the Board must reopen his claim.  To that extent only, the claim is granted.  There is however insufficient evidence for the Board to, at this time, make a determination as to whether service connection is warranted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened, and to this extent the appeal is granted


REMAND

In September 2010, VA afforded the Veteran an audiology examination through a private company.  The examiner provided findings showing that the Veteran has a bilateral hearing loss disability as defined at 38 C.F.R. § 3.385.  She also provided an opinion that his hearing loss is less likely caused by or the result of noise exposure during active service.  The rationale for the opinion was as follows:

Opinion based upon review of the C-file, Veteran's verbal history, and examination results.  Configuration of hearing loss is inconsistent with noise exposure, post service examination 6/1977: normal to mild hearing loss bilaterally, 500Hz to 4000 Hz, 1999 VA Audio: moderately severe right ear, severe left ear, demonstrating a progressive hearing loss unrelated to military service.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

A June 1977 report of medical examination conducted when the Veteran was a member of the Navy Reserves, documents that pure tone thresholds measured in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 20, 20, 15, and 30 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 20, 40, and 40 decibels respectively.  There are no speech recognition scores.  The Veteran therefore had a left ear hearing loss disability at that time.  

A January 1999 report of VA audio examination documents that the Veteran had , pure tone thresholds measured in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz  were 20, 40, 40, 55, and 75 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 30, 45, 55, and 70 decibels respectively.  Speech recognition scores were 86 percent for the right ear and 84 percent for the left ear.  The Veteran therefore had a bilateral hearing loss disability at that time.  

The March 2011 audiology opinion is not adequate.  The audiologist stated only that the configuration of hearing loss was inconsistent with noise exposure and then after reciting facts, provided the conclusory statement that the facts showed a progressive hearing loss unrelated to military service.  From this explanation, the Board cannot discern how the configuration of his hearing loss is inconsistent with noise exposure; for example, what configuration would be consistent with noise exposure and what type of hearing loss the configuration of the Veteran's hearing loss is consistent with, if anything.  The rationale is too limited for the Board to weigh the opinion with other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (explaining that in order to be adequate a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The opinion is therefore inadequate.  Once, VA obtains an expert opinion in the context of a claim for disability benefits it generally must ensure that the opinion is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary so that VA can meet its duty to assist the Veteran by providing an adequate examination and obtaining an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination of his hearing.  The examiner must interview the Veteran as to the history of his hearing loss disability, in particular as to when he first experienced symptoms of hearing loss and what those symptoms were.  The examiner is to accept as fact the statements that the Veteran provides as to what he experienced with regard to events and symptoms related to combat service.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination and the examiner must discuss in the report the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  The examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability was caused by his active service.  The examiner must provide a detailed rationale to support any conclusion reached.  In doing so, the examiner should review the March 2011 rationale that the Board found inadequate so as to ensure that he or she provides a sufficiently detailed and explanatory one.  

2.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include a fully detailed rationale the report must be returned for corrective action.  38 C.F.R. § 4.2  (2011); see also Stegall v. West, 11 Vet. App. 268   (1998). 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


